Citation Nr: 1036299	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-12 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.    

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

4.  Entitlement to service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to January 1985.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  

A hearing before the undersigned Veterans Law Judge was held at 
the RO in April 2010.  The hearing transcript has been associated 
with the claims file.

As a procedural matter, the Veteran initially filed a claim for 
depression and anxiety, which was denied in 2003.  In 2005, he 
filed a claim to reopen his psychiatric disorder, which was 
denied on the basis that no new and material evidence had been 
submitted.  In 2006, he filed a separate claim for posttraumatic 
stress disorder (PTSD), which was also denied on a direct basis.  
He appealed both claims.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

Given that the Board is reopening the claim for depression and 
anxiety and remanding it for further development, the issue of 
PTSD will be considered at the same time and the issue 
recharacterized as noted on the title page.

The issue of a gastrointestinal disorder is also addressed in the 
REMAND portion of the decision below and REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hearing acuity worse than Level III in the right ear or Level 
II in the left ear. 

2.  Service connection for depression and anxiety and a low back 
disorder were denied in August 2003.  The decision was not 
appealed and became final.  

3.  Evidence submitted since the August 2003 decision relates to 
an unestablished fact necessary to substantiate the claims.

4.  A chronic low back disorder was not shown in service, was not 
shown for years, and is not causally related to service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hearing loss have 
not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 
C.F.R. § 4.85, 4.86, Diagnostic Code (DC) 6100 (2009).

2.  The August 2003 decision by the RO that denied the claims of 
service connection for depression and anxiety, and for a low back 
disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.105(a) (2009). 

3.  New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

4.  New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

5.  A low back disorder was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the analysis below will focus specifically 
on what the evidence shows, or fails to show, as to the claims.  

Increased Rating for Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2008).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2009). 

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

In other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

In evaluating hearing loss, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Hearing loss disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity.  

Generally, the evaluation is determined after consideration of 
controlled speech discrimination ability and average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hz).  
If, however, an examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc, the 
evaluation will be based solely on the pure tone threshold 
average.  38 C.F.R. § 4.85(c).  

Additionally, if the evidence demonstrates the existence of 
exceptional patterns of hearing impairment, such as where testing 
reveals pure tone thresholds of 55 decibels or more in each of 
the specified frequencies (1000, 2000, 3000 and 4000 Hz) or when 
the pure tone threshold is 30 decibels or less at 1000 Hertz and 
70 or more decibels at 2000 Hz, the evaluation can be based on 
the pure tone threshold average and speech discrimination ability 
or solely on pure tone threshold average.  38 C.F.R. § 4.86.   

The Veteran filed the current claim in May 2007.  August 2007 VA 
treatment records reflects a one week history of mild pain, a 
blockage sensation, and decreased hearing in the right ear, since 
using a "q-tip-like" product.  Examination revealed that the 
right ear was slightly hyperemic and the left ear had an abrasion 
with bright red blood.  The assessment was trauma to the external 
auditory canal and prescribed Cotisporin. There was no hearing 
evaluation conducted.

A November 2007 VA treatment record reflects the Veteran's 
history of a "significant change" in his hearing since his last 
examination in September 2000, particularly in the left ear.  

Audiometric testing in the right ear revealed moderate to severe 
mixed loss from 250 Hz through 8000 Hz.  Audiometric testing of 
the left ear revealed that hearing loss was mild to normal from 
250 Hz through 1000 Hz, then moderately severe to mild.  Word 
recognition scores were excellent in the right ear at louder than 
normal conversation levels and poor in the left ear at normal 
conversation levels.  

The examiner noted that there had been a change in hearing since 
the last examination, with a 15-25 decibel drop in the right ear 
and a 30-15 drop in the left ear at the lower frequencies, 
especially for bone thresholds at 3000 and 4000 Hz.  The examiner 
noted that the results were of fair/poor reliability and that the 
Veteran was re-instructed multiple times.  

December 2007 and January 2008 VA treatment records reflect a 
history of bilateral hearing loss, worse in the left ear.  The 
Veteran also reported having right ear pain which was exacerbated 
by loud noise and a feeling of "bubbling" at times.  He denied 
otorrhea or aural fullness.  The examiner noted that the 
audiometric examination in November 2007 showed mild-severe 
sensorineural hearing loss with minimal air/bone gaps in the left 
ear and moderate-severe conductive hearing loss with air/bone 
gaps in the right hear.  

In a January 2008 VA audiological examination, the Veteran 
reported difficulty hearing in adverse listening environments, 
such as in group situations and places with background noise, 
some difficulty hearing on the telephone and that he had to 
increase the volume on the television to hear, and that he was 
"very sensitive" to loud sounds.  

Immitance test results revealed normal tympanic membrane movement 
bilaterally.  Ipsilateral acoustic reflexes were absent from 500 
to 2000 Hz in the right ear and present in the left ear.  
Audiometric examination revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
55
55
55
55
LEFT
65
60
65
80
80

Speech audiometry revealed speech recognition ability of 16 
percent in the right ear and 12 percent in the left ear.  

The diagnosis was severe to moderately severe hearing loss in the 
right ear and moderately severe to severe hearing loss in the 
left ear.  The examiner indicated that the results of the testing 
were not adequate for rating purposes because they were 
inconsistent and obtained with poor reliability.  The examiner 
explained that there was poor agreement between the pure tone 
average and the speech recognition threshold and indicated that 
the Veteran should be recalled for another examination.  

A February 2008 VA treatment record notes that auditory brainstem 
response testing revealed good waveform morphology and 
repeatability of both ears with normal absolute and interpeak 
latencies for waves I, III, and V in the right ear and 
"essentially" normal absolute and interpeak latencies for the 
left ear, with the exception of an abnormal I-III interpeak 
latency.  The interaural wave V difference was also noted to be 
abnormal.  

Another examination was conducted in February 2008.  The Veteran 
reiterated a history of difficulty hearing in adverse listening 
environments and on the phone and having to turn the volume up on 
the television.  

Audiometric examination revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
50
55
60
LEFT
30
30
30
65
65

Speech audiometry revealed a speech recognition score of 48 
percent in the right ear and 32 percent in the left ear.  

The examiner reported that the results of the testing were not 
reliable and should not be used for rating purposes.  The 
examiner explained that the test-retest reliability was poor and 
that the pure tone-speech threshold agreement was fair to poor.  
The diagnosis was moderate to severe hearing loss in the right 
ear and normal to moderately severe hearing loss in the left ear.  
The examiner reported that the poor reliability suggested that 
the Veteran's hearing might be better than suggested by the 
results.  

A March 2008 VA treatment record reflects a history of hearing 
loss, worse in the left ear, right ear pain, exacerbated by loud 
noise, and "bubbling" at times.  The record notes that the 
Veteran had a history of poor reliability with audiograms.  After 
examination and review of the evidence, including review of 
magnetic resonance imaging (MRI) results, the assessment was 
mixed hearing loss bilaterally, worse on the right, with evidence 
of retrococchlear pathology.  

An April 2008 VA treatment record notes that comparison of the 
pattern of hearing loss from 1993 forward essentially showed that 
hearing was unchanged, though with gradual increase in hearing 
loss bilaterally.  The Veteran was assessed with fluctuating 
sensorineural hearing loss, right worse than left.  

A May 2008 VA treatment record reflects a history of significant 
changes in recent hearing.  The clinician noted that the Veteran 
was able to communicate well at normal conversational levels 
while the clinician was behind the Veteran.  Without masking, 
pure tone air thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
65
65
 
65
LEFT
40
50
50
 
60

With effective masking, the Veteran's pure tone air thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
45
45
50
50
LEFT
25
35
40
55
60

The clinician noted that even though the Veteran had been tested 
three times previous to that day's testing and even though he had 
reinstructed him multiple times, he still stated that he did not 
know he was supposed to raise his hand when he heard the tone and 
that he was unsure what was expected of him.  The clinician 
further noted that the pure tone threshold average and speech 
recognition threshold were "NOT" in good agreement and that the 
masked speech recognition threshold was better by approximately 
10 decibels bilaterally.  

Additionally, the examination record indicates that distortion 
product otoacoustic emissions revealed no right ear response, 
suggesting a hearing loss greater than 40-50 decibels in the 
right ear.  In the left ear, responses were normal at low 
frequency and absent at the high frequency, which suggested 
hearing loss greater than 40-50 decibels in the high frequencies, 
which was consistent with the final masked air thresholds 
obtained during examination that day.  

Otoscopy was within normal limits bilaterally and circumaural 
earphones were used initially.  To verify hearing loss, insert 
earphones were used to obtain final masked thresholds.  

The examiner indicated that audiometric testing revealed 
continued inconsistent responses throughout examination, with the 
best threshold found when masking was performed.  The examiner 
also noted that there was a significant improvement in thresholds 
of approximately 10 to 50 decibels especially in the right ear, 
once masking in the opposite ear was performed.  

Tympanometry revealed normal pressure and compliance bilaterally 
with "ARTs" consistent with masked pure tone responses.  Word 
recognition could not be tested due to time constraints.  The 
clinician stated that "given [the] fluctuations between and 
during test sessions, there seem[ed] to be a functional component 
and it [was] not possible to determine true thresholds at [that] 
time."  

The clinician indicated that thresholds were "no worse than 
today's masked air thresholds but may be better as a conductive 
component cannot be ruled out."  The clinician finally indicated 
that the threshold auditory brainstem response or auditory 
steady-state response should be considered to obtain objective 
thresholds.  The record notes that the Veteran stated that he did 
not want hearing aids at that time.  

A July 2008 VA treatment record reflects the Veteran's history of 
unchanged hearing loss.  The record notes that previous 
audiological examinations showed moderate-severe sensorineural 
hearing loss but poor correlation with speech recognition 
thresholds and thus poor reliability.  The record also notes that 
repeated examination also had poor reliability.  The Veteran was 
assessed with asymmetric sensorineural hearing loss on the left 
with abnormal auditory brainstem response and negative MRI.  

Another examination was conducted in December 2008.  At that 
time, the Veteran reported having the greatest difficulty hearing 
during conversation, on the telephone, and in crowded situations.  
Tympanometry testing revealed normal middle ear pressure and 
compliance bilaterally.  Ipsilateral acoustic reflexes were 
absent at 500, 1000, 2000, and 4000 Hz with stimulus on the left.  

Audiometric examination revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
40
40
45
LEFT
15
20
25
40
55

Speech audiometry revealed speech recognition ability of 32 
percent in the right ear and 36 percent in the left ear.  The 
examiner indicated that only the results of the pure tone 
threshold evaluation should be considered because the speech 
audiometry results were not adequate for rating purposes because 
the results were worse than expected and were of fair/poor 
reliability.   

A February 2009 VA treatment record reflects the Veteran's 
history of unchanged hearing loss.  

After review of the evidence, the Board finds that a compensable 
rating is not warranted for bilateral hearing loss as the 
reliable audiometric results consistently mandate a 
noncompensable rating under Table VII.  

While a compensable rating would be warranted if the results of 
speech discrimination testing were considered, the evidence 
consistently reflects examiners' determinations that use of the 
speech discrimination test is not appropriate because of 
unreliability.  Thus, the Veteran's speech discrimination results 
are not to be considered; only the pure tone thresholds are 
appropriate for rating purposes.  

The Board also notes that the audiometric testing conducted 
during the January 2008 examination and the unmasked testing 
conducted during the May 2008 evaluation corresponds to 
compensable ratings under Table VII.  As above, the evidence 
documents clinical findings that these results are not reliable 
for rating purposes; consequently, they may not serve as the 
basis for a compensable rating.  

In this case, the reliable results correspond to, at worst, 
designations of Level III in the right ear and Level II in the 
left ear, which corresponds to a noncompensable rating.  

The Board has also considered the Veteran's statements that his 
disability is worse.  He also asserts that audiological testing 
done in a sound proof room does not mimic "ordinary" conditions 
and does not accurately reflect his hearing loss.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility. The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted. Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses. Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of hearing 
loss according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the 
Veteran's hearing loss has been provided by the medical personnel 
who have examined him during the current appeal and who have 
rendered pertinent opinions in conjunction with the evaluations.  
The medical findings (as provided in the examination reports) 
directly address the criteria under which these disabilities are 
evaluated.  Further, VA regulations require that audiological 
testing be conducted in a controlled setting, and not under "real 
world" conditions.  See 38 C.F.R. § 4.85(a).  

As such, the Board finds the medical evidence to be more 
probative than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding may 
affect the credibility of testimony).  In sum, after a careful 
review of the evidence of record, the Board finds that the 
benefit of the doubt rule is not applicable and the appeal is 
denied.

Next, the Board has considered whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  

Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the evidence does not show that hearing loss has 
caused marked interference with employment.  Further, the Veteran 
has not been hospitalized for hearing loss and all of his 
treatment has been on an outpatient basis.

Moreover, the rating criteria reasonably describe his disability 
level and symptomatology, and provide for higher ratings for 
additional or more severe symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted.  

Further, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), 
the Veterans Claims Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  

In this regard, the examiner specifically noted the Veteran's 
complaint that his greatest difficulty was hearing in 
conversation, on the telephone, and in crowds.  While the 
examiners did not specifically address the functional effects 
caused by hearing loss, the Board finds that no prejudice results 
and, as such, the Board may proceed with a decision.  

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
veteran's hearing loss involved the potential application of 
38 C.F.R. § 3.321(b) in considering whether referral for an 
extra-schedular rating is warranted.  While the examiners 
failed to directly address the functional effect of the 
Veteran's hearing loss disability, the Board notes that other 
evidence of record, to include his own written statements and 
testimony adequately addresses this issue.  

Therefore, the Board finds that no prejudice to the Veteran 
in that the functional effects of his hearing loss disability 
are adequately addressed by the remainder of the record and 
are sufficient for the Board to consider whether referral for 
an extra-schedular rating is warranted under 38 C.F.R. 
§ 3.321(b).

Claims to Reopen Based on New and Material Evidence

Claims of service connection for a low back disorder and a 
psychiatric disorder were previously denied in an August 2003 
decision.  That decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 
20.1103.  However, a claim will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

New and Material to Reopen Claim for an Acquired Psychiatric 
Disorder

The August 2003 rating decision denied the claim of service 
connection for depression and anxiety because the evidence did 
not indicate onset in service or that they were related to 
service or a service-connected disability.  Evidence considered 
at the time of this decision included service treatment and 
separation examination records, VA treatment records, February 
1995 and November 2001 VA examination records, and private 
treatment records.  

Evidence received in conjunction with the application to reopen 
includes the Veteran's history of in-service stress and exposure 
to traumatic stressors, statements from a VA psychiatrist's 
indicating his opinion that the Veteran's mental problems stemmed 
from the stress and burden he sustained in service, and a private 
physician's determination that, based on his history, the 
Veteran's depression dated back to military service.

This evidence is both "new" and "material," in that it was 
previously unseen, it relates to an unestablished fact necessary 
to substantiate the claim; that is, the existence of a 
psychiatric disorder due to service, and it raises a reasonable 
possibility of substantiating the claim.  Thus, the claim is 
reopened, and, to this extent only, the appeal is granted.  As 
will be discussed in the Remand portion of this decision, further 
development is required prior to the Board's adjudication of the 
merits of the Veteran's appeal.

New and Material to Reopen Claim for a Low Back Disorder

The August 2003 rating decision denied the claim for service 
connection because the evidence did not indicate that a low back 
disorder had its onset in service or was related to service.  
Evidence considered at the time of this decision included service 
treatment and separation examination records, VA treatment 
records, February 1995 and November 2001 VA examination records, 
and private treatment records.  

Evidence received in conjunction with the application to reopen 
includes the Veteran's history of sustaining an in-service injury 
to the back as a result of carrying heavy loads, statements from 
a VA psychiatrist's indicating his opinion that the Veteran's 
physical condition stemmed from the stress and burden he 
sustained in service, and a private physician's determination 
that, based on the Veteran's history, the Veteran's low back 
disorder dated back to service.

This evidence is both "new" and "material," in that it was 
previously unseen, it relates to an unestablished fact necessary 
to substantiate the claim; that is, the existence of a low back 
disorder due to service, and it raises a reasonable possibility 
of substantiating the claim.  

Having reopened the claim for a low back disorder, the next 
question is whether the Board can conduct a de novo review 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
In this case, the Board finds that the RO has provided the 
Veteran notice as to the requirements for service connection.  Of 
note, the January 2006 rating decision reopened the claim and 
considered it on the merits.  Further, the Veteran's arguments 
throughout the instant appeal have been on the merits.  It is 
concluded, therefore, that there is no prejudice in deciding the 
claim on the merits.

Service Connection for a Low Back Disorder

The Veteran contends that his low back disorder is the result of 
carrying a heavy pack in service.  He has reported that the 
symptoms began about a year after separation and that he was 
first treated for a low back disorder two years after separation, 
at which time he was diagnosed with scoliosis and bulged and 
herniated discs.  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The service treatment records do not contain any complaints or 
findings suggestive of low back injury or disorder, and the 
January 1985 separation examination reflects normal clinical 
findings for the spine and no history of low back pain or 
problem.  Therefore, no chronic low back disorder was recorded in 
the service treatment records.

Next, post-service evidence does not reflect low back 
symptomatology for many years after service discharge.  Of 
significance, a February 1995 VA General Medicine examination 
report reflected no history of low back pain, problems, or 
treatment, and the record indicated that the examiner found no 
general medical disorders on examination.  This evidence suggests 
that there were no manifestations of a chronic low back disorder 
10 years after service separation. 

	In December 1999, the Veteran presented for treatment at a VA 
medical facility with a history of low back pain since lifting a 
heavy box in approximately May 1999.  X-ray images showed 
scoliosis of the lumbar spine; the images were otherwise normal.  
This is the first recorded symptomatology related to a low back 
disorder, coming some 14 years after discharge.  Therefore, the 
medical evidence does not reflect continuity of symptomatology.
	
The Board has also considered the lay evidence as it pertains to 
continuity of symptomatology.  Specifically, the Veteran's 
assertions that he has experienced back pain since service.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. at 309 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As noted above, as part of the current VA disability compensation 
claim, in recent statements and sworn testimony, the Veteran has 
asserted that his symptoms have been continuous since service.  
He asserted that he continued to experience symptoms relating to 
the low back after he was discharged from the service.  

In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience continuous symptoms of a low back 
disorder after service separation.  Further, the Board concludes 
that his lay assertion of continued symptomatology since active 
service, while competent, is not credible.  

First, the Board finds that the Veteran's more recently-reported 
history of continued symptoms of a low back disorder since active 
service is inconsistent with the other lay and medical evidence 
of record.  Indeed, while he now asserts that his disorder began 
in service, in the more contemporaneous medical history he gave 
at the service separation examination, he denied any history or 
complaints of symptoms of a low back disorder.  

Specifically, the service separation examination report reflects 
that the Veteran was examined and his low back and spine were 
found to be clinically normal.  His in-service history of 
symptoms at the time of service separation is more 
contemporaneous to service, so is of more probative value than 
the more recent assertions made many years after service 
separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) 
(upholding a Board decision assigning more probative value to a 
contemporaneous medical record report of cause of a fall than 
subsequent lay statements asserting different etiology); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board 
decision giving higher probative value to a contemporaneous 
letter the veteran wrote during treatment than to his subsequent 
assertion years later).  

While not dispositive, the post-service medical evidence does not 
reflect complaints or treatment related to a low back disorder 
for more than a decade following active service.  The Board notes 
the multi-year gap between discharge from active duty service 
(1985) and initial reported symptoms related to a low back 
disorder in approximately 1999 (a 14-year gap).  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

The Board also finds persuasive the fact that the Veteran sought 
treatment for other medical complaints since discharge from 
service, including tinnitus and hearing loss, nasal congestion, 
diarrhea, and ear pain.  Significantly, during that treatment, 
when he specifically reported other medical problems, he never 
reported complaints related to the low back.  Moreover, on 
multiple occasions, he specifically denied a past medical history 
of any problems whatsoever.  

Next, when the Veteran initially sought to establish medical care 
for low back complaints 1999, he did not report the onset of low 
back symptomatology during or soon after service or even indicate 
that the symptoms were of longstanding duration; rather, he 
related his complaints to a post-service injury to his back 
several months prior to seeking treatment.  

Such histories reported by the Veteran for treatment purposes are 
of more probative value than the more recent assertions and 
histories given for VA disability compensation purposes.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in 
medical records when medical treatment was being rendered may be 
afforded greater probative value; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care).

Next, the Veteran filed a VA disability compensation claim for 
service connection for hearing loss and tinnitus in 1995, but did 
not claim service connection for a low back disorder or make any 
mention of any low back symptomatology.  He did not claim that 
symptoms of his disorder began in service until he filed his 
current VA disability compensation claim.  

Such statements made for VA disability compensation purposes are 
of lesser probative value than his previous more contemporaneous 
in-service histories and his previous statements made for 
treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) 
(although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).

These inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence).  For these reasons, the Board finds that the weight 
of the lay and medical evidence is against a finding of 
continuity of symptoms since service separation.  

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
low back disorder to active duty, despite his contentions to the 
contrary.    

As noted above, the Veteran first sought treatment for a several 
month history of low back pain in December 1999.  He was 
diagnosed with scoliosis of the lumbar spine.  Follow-up 
treatment records show that he underwent a magnetic resonance 
imaging (MRI) in February 2000 which showed mild disc desiccation 
with mild disc bulge at L5-S1 without evidence of herniation.  
The assessment was chronic low back pain, more likely mechanical 
in origin.  No opinion was rendered as to etiology.

Subsequent treatment records reflect persistent histories of low 
back pain since approximately 1999/2000 and assessments of low 
back pain without disc disease (May and September 2000, November 
2001, and February and April 2002 VA treatment records).  The 
records also include a VA psychiatrist's notations that the 
Veteran had a weight-bearing injury with bulging disc, 
degenerative arthritis, and history of scoliosis (May and 
November 2000 VA treatment record); however, no specific opinion 
was offered as to etiology.

A VA General Medicine examination was conducted in November 2001.  
At that time, the Veteran reported a history of low back pain 
which initially onset in 1987 or 1988.  He indicated that the 
symptoms were mild until approximately 1999, when he injured his 
back while lifting a box.  He reported that he had used physical 
therapy, chiropractic intervention, and multiple pain medication 
regiments without significant change in his symptoms.  After 
examination, he was diagnosed with chronic low back pain, status-
post exacerbation approximately two years earlier.  

Another MRI was done in January 2002.  At that time, the Veteran 
was determined to have minimal disc bulge at L5-S1 and disc 
desiccation, based on which he was diagnosed with minimal disc 
disease.    

In April 2005, a VA psychiatrist submitted a statement in which 
he noted the Veteran's history of sustaining a back injury due to 
weight-bearing in 1983-84.  The psychiatrist reported that the 
Veteran was "apparently an active, brave, motivated young man" 
when he entered the Marines, "not aware that his congenital 
scoliosis would gradually le[a]d to back injury in 1983-4 from 
constant weight-bearing duties."  

The psychiatrist also noted the Veteran's history of being 
diagnosed with diagnosed with bulging discs which turned to 
degenerative arthritis approximately two years after separation.  
The psychiatrist reported that "it evidently is more likely than 
not that [the Veteran's] physical condition stemmed from the 
stress and burden he sustained while in the service."  

In June 2005, a private physician submitted a statement in which 
he indicated that he had treated the Veteran since 2000.  The 
physician reported that the Veteran had lumbosacral disc disease 
which, according to the Veteran's history, dated back to service.  
An April 2006 VA treatment record reflects the Veteran's history 
of low back pain since approximately 1988.  A July 2008 MRI 
report reveals findings of L4/L5 left neural foraminal disc 
herniations without evidence of neural foraminal compromise.  

In this case, the Board finds that the weight of evidence does 
not establish a nexus between active duty and the Veteran's low 
back disorder.  The Board acknowledges that a private physician 
and a VA psychiatrist have determined that the Veteran's low back 
disorder is related to service.  However, these opinions are 
based solely on the Veteran's histories of injury in service and 
diagnosis of a low back disorder shortly after service, however, 
and these histories are contradicted by the record.

Of note, the service treatment records reveals no findings or 
histories suggestive of in-service injury and, although the 
Veteran now reports receiving treatment from a private physician 
shortly after service, the same private physician has reported 
that he began treating the Veteran in 2000 and there is no other 
evidence of treatment prior to December 1999.  Furthermore, the 
Board notes that the Veteran consistently reported a history of 
low back pain with an onset of no earlier than 1987 until 2005, 
after he filed the current application to reopen.  

Based on these inconsistencies, the Board finds that the 
Veteran's history of in-service injury and treatment within two 
years of separation is not credible, and based on the opiners' 
reliance on a not credible history and the otherwise lack of 
sound rationale, the Board finds that the opinions lack probative 
value.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); 
Coburn v. Nicholson, 19 Vet. App. 427 (2006) (Board may reject a 
medical opinion if the Board finds that other facts present in 
the record contradict the facts provided by the Veteran that 
formed the basis for the opinion).

In sum, the Board finds that service connection is not warranted 
for a low back disorder as the evidence does not suggest that it 
was incurred in service or that it is related to service, or any 
incident therein.  Thus, the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

With respect to the claims to reopen based on new and material 
evidence, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  In this case, the Board is reopening the claims, which 
is considered a full grant of the benefit as to new and material.  
Therefore, no further notice or assistance is required.

With respect to the claim for service connection for a low back 
disorder on a direct basis, the RO provided pre-adjudication 
notice by letter dated in June 2005.  The Board acknowledges that 
the June 2005 letter did not provide adequate notice; 
nonetheless, the record reflects that the purpose of the notice 
was not frustrated.  

Specifically, in the June 2005 letter, the RO included an 
explanation of VA's duty to assist in obtaining records and 
providing a medical examination or opinion where necessary.  The 
letter also requested that the Veteran sign and return 
authorization forms providing consent for VA to obtain his 
private medical records and that he submit any evidence that the 
claimed condition existed from service to the present time, any 
treatment records pertaining to the claim, and any medical 
evidence of current disabilities.  

The April 2006 statement of the case and November 2006 and August 
2009 supplemental statements of the case provided the Veteran 
with the relevant regulations for his service connection claims, 
including those governing VA's notice and assistance duties, as 
well as an explanation of the reason for the denial of the claim.  
Moreover, the record shows that he was represented by a Veterans 
Service Organization and its counsel throughout the adjudication 
of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

The Board acknowledges that the notice provided did not address 
either the rating criteria or effective date provisions that are 
pertinent to the claim.  The Veteran was provided this 
information in conjunction with other claims, however (see, e.g., 
May 2006 notice letter), and any error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  Dingess, 19 Vet. App. at 473.  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided what was necessary to substantiate this claim, and as 
such, that the Veteran had a meaningful opportunity to 
participate in the adjudication of this claim such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

With respect to the claim for an increased rating, a letter 
satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) 
was sent to the Veteran in April 2008, prior to the initial RO 
decision that is the subject of this appeal.  The letter informed 
him of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.   

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

First, the RO has obtained service treatment records, and 
assisted the Veteran in obtaining evidence.  Private treatment 
records were associated with the claims file and considered.  
Moreover, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Veterans 
Law Judge in April 2010.  

With respect to the claim for an increased rating, the Veteran 
was afforded multiple audiological examinations, during which the 
examiners elicited medical histories, conducted the appropriate 
testing, and, where appropriate, provided sound rationale for 
determinations that testing results were not reliable, and the 
examination records document all the information needed to rate 
the hearing loss.  Thus, the Board finds the examinations are 
adequate for rating purposes.  

The Board acknowledges that the record does not include the 
specific results associated with the November 2007 VA audiometric 
testing.  Subsequent medical records reveal that the November 
2007 results were not reliable, however, so the Board finds that 
no prejudice results from their absence.  

With respect to the claim for service connection, the Board finds 
that an examination is not warranted because the information and 
evidence of record contains sufficient competent medical evidence 
to decide the claim, does not establish that the Veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, and 
does not indicate that the claimed disability may be associated 
with the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  
Therefore, an examination is not needed.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A compensable rating for hearing loss is denied.  

New and material evidence having been received; the claim for 
service connection for a psychiatric disorder is reopened and, to 
that extent only, the appeal is granted.

New and material evidence having been received; the claim for 
service connection for a low back disorder is reopened and, to 
that extent only, the appeal is granted.

Service connection for a low back disorder is denied.  


REMAND

Further development is needed on the claim of service connection 
for a psychiatric disorder.  The evidence reflects diagnoses of 
PTSD, adjustment disorder, and depression.  A claim for service 
connection for one psychiatric disability encompasses all 
psychiatric disability, regardless of how diagnosed.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Thus, the matter on appeal 
should be recharacterized as a claim of "entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD."  

In light of the recharacterization of the issue, the Board finds 
that additional notice must be provided to the Veteran to ensure 
that the duty to notify is fully complied with and satisfied.  
Efforts to verify his stressors must also be undertaken.  

At his April 2010 hearing, the Veteran provided additional 
details, specifically the date and names of the soldiers 
involved, in regard to the alleged stressors of exposure to the 
injury of one soldier and the death of another during a live fire 
episode.  By providing names and an approximate date, he has 
provided sufficient information for stressor verification efforts 
to be undertaken.  

Finally, the Board finds that after the verification efforts are 
complete, the Veteran should be scheduled for an examination to 
determine if he has PTSD or any other psychiatric disorder as a 
result of service or a service-connectable disability.  

Further development is also needed on the claim of service 
connection for a gastrointestinal disorder.  At his April 2010 
hearing, the Veteran testified that he began receiving treatment 
for gastrointestinal problems at the Brooklyn, New York, VA 
medical center in approximately 1990/1991.  Currently, the record 
only contains VA treatment records dating from December 1999 
forward.  

As the reported records are potentially relevant, they must be 
requested and obtained, if available.  Furthermore, based on the 
Veteran's history of symptoms during and since service, the 
evidence that he was exposed to toxic chemicals in the drinking 
water while stationed at Camp LeJeune, and the evidence of a 
currently diagnosed disorder, a VA examination is needed to 
determine if a chronic gastrointestinal disorder onset in service 
or is causally related to service.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A are fully complied with and 
satisfied for the issue of service 
connection for an acquired psychiatric 
disorder, to include PTSD, and for 
secondary service connection.  

2.  Obtain all relevant, outstanding VA 
treatment records, particularly those 
dating prior to December 1999 and those 
dating after August 19, 2009.  The Veteran 
should also be asked about the existence of 
any outstanding private treatment records, 
and all reported private treatment records 
should be requested.  

3.  Schedule the Veteran for an examination 
to determine the nature and etiology of the 
reported gastrointestinal symptoms.  For 
any diagnosed disorder, the examiner is 
requested to state whether it is at least 
as likely as not (a 50 percent or greater 
probability) that the disorder onset in 
service or is causally related to service, 
to include in-service exposure to 
contaminated water, or a service-connected 
disability.  A rationale for any opinion 
expressed is requested.  

4.  Attempt to verify the Veteran's 
reported in-service PTSD stressor of 
witnessing the injury of soldiers during a 
live fire exercise in August 1981 as 
described in particular in the April 2010 
hearing transcript.  If additional evidence 
is needed for stressor verification, he 
should be asked to provide it.  If stressor 
verification cannot be done due to 
insufficient information, that fact should 
be documented in the record.  

5.  After completion of the foregoing, 
schedule the Veteran for an examination.  
The claims file must be made available to 
the examiner for review.  Prior to the 
examination, specify for the examiner any 
in-service stressors established by the 
record.  

If PTSD is diagnosed, the examiner should 
specify (1) whether each alleged in-service 
stressor established by the evidence of 
record was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one 
or more of the in-service stressors 
sufficient to produce PTSD.

If the examination results in a psychiatric 
diagnosis other than PTSD, the examiner 
should offer an opinion as to the etiology 
of the non-PTSD psychiatric disorder, to 
include whether it is at least as likely 
as not (a 50 percent or greater 
probability) that any current psychiatric 
disorder, other than PTSD, onset during 
service or is related to service or a 
service-connected disability.  

6.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


